Exhibit 4.1 SECOND SUPPLEMENTAL INDENTURE Dated as of January 29, 2014 To INDENTURE Dated as of January 24, 2013 7.25% SENIOR NOTES DUE 2021 JMP GROUP INC. As the Company U.S. BANK NATIONAL ASSOCIATION As Trustee TABLE OF CONTENTS Page Article 1 DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.1 Relationship With Base Indenture 1 Section 1.2 Definitions 2 Article 2 THE NOTES 3 Section 2.1 Form and Dating 3 Section 2.2 Issuance of Additional Notes 4 Section 2.3 Registration, Transfer and Exchange 5 Article 3 REDEMPTION AND PREPAYMENT 5 Section 3.1 Notice of Redemption; Selection of Notes 5 Section 3.2 Optional Redemption 5 Section 3.3 Mandatory Redemption 5 Article 4 MINIMUM LIQUIDITY 5 Section 4.1 Minimum Liquidity 5 Section 4.2 Liquidity Reporting Obligation 5 Section 4.3 Not Applicable After Defeasance or Covenant Defeasance 6 Article 5 THE SECURITIES 6 Section 5.1 Dates and Methods to Be Established 6 Article 6 DEFEASANCE AND COVENANT DEFEASANCE 6 Section 6.1 Defeasance and Covenant Defeasance 6 Article 7 REMEDIES 7 Section 7.1 Events of Default 7 Section 7.2 References to Section 5 of the Indenture 8 Section 7.3 Acceleration of Maturity; Rescission and Annulment 8 Section 7.4 Limitations on Suits 10 Section 7.5 Waiver of Past or Existing Defaults 10 Article 8 TRUSTEE 11 Section 8.1 Notice of Defaults 11 Article 9 REPORTS BY COMPANY 11 Section 9.1 Reports by Company 11 -i- TABLE OF CONTENTS (continued) Page Article 10 SUPPLEMENTAL INDENTURES 12 Section 10.1 Supplemental Indentures Without Consent of Holders 12 Section 10.2 Supplemental Indentures With Consent of Holders 12 Article 11 MISCELLANEOUS 14 Section 11.1 Trust Indenture Act Controls 14 Section 11.2 Governing Law, Waiver of Trial by Jury 14 Section 11.3 Successors and Assigns 14 Section 11.4 Separability Clause 14 Section 11.5 Counterparts 15 Section 11.6 Effect of Headings and Table of Contents 15 -ii- SECOND SUPPLEMENTAL INDENTURE (this “ Second Supplemental Indenture ”), dated as of January 29, 2014, between JMP Group Inc., a Delaware corporation (the “ Company ”), and U.S. Bank National Association, a national banking association, as trustee (the “ Trustee ”). RECITALS A.The Company has executed and delivered to the Trustee an indenture, dated as of January 24, 2013 (the “ Base Indenture ”) providing for the issuance from time to time of one or more series of the Company’s debentures, notes or other evidences of indebtedness. B.The Company desires and has requested the Trustee pursuant to Section 9.1 of the Base Indenture to join with it in the execution and delivery of this Second Supplemental Indenture in order to supplement the Base Indenture as and to the extent set forth herein to provide for the issuance and the terms of the Notes (as defined below). C.The execution and delivery of this Second Supplemental Indenture has been duly authorized by a Board Resolution. D.All conditions and requirements necessary to make this Second Supplemental Indenture a valid, binding and legal instrument in accordance with its terms have been performed and fulfilled by the parties hereto and the execution and delivery thereof have been in all respects duly authorized by the parties hereto. NOW, THEREFORE, the Company and the Trustee agree as follows for the benefit of each other and for the equal and ratable benefit of the Holders of the 7.25% Senior Notes due 2021 (the “ Notes ”): Article 1 DEFINITIONS AND INCORPORATION
